Citation Nr: 0333522	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-04 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1962.  

This appeal arises from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's application to reopen 
his claim for service connection for a left ankle disorder.  


FINDINGS OF FACT

1.  The RO denied service connection for a left ankle 
disorder in a July 1987 rating decision and denied his 
application to reopen his claim in an October 1999 rating 
decision; the veteran did not appeal those decisions.  

2.  The additional evidence received since the October 1999 
rating decision is relevant to the issue of service 
connection for a left ankle disorder, and is so significant 
that it must be considered in order to fairly consider the 
claim on the merits.  


CONCLUSIONS OF LAW

1.  The July 1987 rating decision of the RO is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.192 
(1987).  

2.  The October 1999 rating decision of the RO is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.1103 (1999).  

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for left ankle 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's application to reopen his claim 
for service connection for a left ankle disorder.  Therefore, 
no further development is needed with respect to this aspect 
of his appeal.  The claim must be remanded to the RO for 
additional development for reasons which will be explained in 
the remand appended to the decision below.  

Factual Background.  The veteran filed his original claim for 
service connection for a left ankle disorder in April 1987.  
The evidence in the claims folder included only the veteran's 
service medical records.  Service entrance examination noted 
the lower extremities were normal.  They included complaints 
of left foot pain beginning in October 1960 and findings of 
swelling of the left ankle.  November 1960 X-rays revealed 
normal feet.  December 1960 records noted the veteran had 
continuing tenderness in the ankle and toes.  The veteran was 
hospitalized in December 1960 due to aching joints and chest 
pain.  The veteran was transferred to Walter Reed General 
Hospital with an undetermined diagnosis of suspected lupus 
erythematosis.  In January 1961 it was noted that observation 
for medical or organic disease revealed that no disease was 
found; the only diagnosis was spastic pes planus valgus, 
functional in etiology.  The Podiatry Clinic at Walter Reed 
in August 1961 made a provisional diagnosis of pes planus and 
that re-evaluation for the veteran's persistent complaints of 
aching and pain in his left foot and knee had found no 
physiological basis or physical reason for pathology.  
Further mental hygiene studies and adequate support to 
overcome muscle spasms were recommended.  February 1961 X-
rays revealed no evidence of bone, joint or soft tissue 
abnormality.  The longitudinal arches were preserved with the 
veteran in the standing position and there were no other 
indications of pes planus.  In March 1961 a mental hygiene 
consult was ordered with a provisional diagnosis of 
hysterical spastic per valgoplanus with numerous somatic 
complaints.  The Mental hygiene evaluation concurred that the 
veteran had numerous functional symptoms and could well be 
indicative of a psychophysiological reaction.  The veteran 
separation examination in May 1962 again noted the lower 
extremities were normal.  

The RO denied the veteran's claim for service connection for 
a left ankle disorder in a July 1987 rating decision.  The RO 
notified the veteran his claim had been denied in an August 
1987 letter.  

The next communication from the veteran in the claims folder 
is the May 1999 application to reopen the claim for service 
connection for a left ankle disorder.  

In support of his application the veteran submitted private 
medical records of treatment for cellulitis of the left lower 
extremity, dated from July 1998 to January 1999.  Also in the 
claims folder were the veteran's VA medical records dated in 
May and July 1999, which included complaints of left ankle 
pain, but no diagnosis of a left ankle disorder.  

An October 1999 RO decision denied the veteran's application 
to reopen his claim for service connection for a left ankle 
disorder.  The veteran was so informed by letter later that 
month. 

In February 2000 the veteran filed an application to reopen 
his claim for service connection for a sprained left ankle, 
which he asserted he sustained in basic training at Fort Hood 
in 1960.  In support of his claim the veteran submitted 
duplicates of his service medical records.  

In May 2000 the veteran submitted a letter from his private 
orthopedist, Dr. TBS, who stated the veteran was suffering 
from post traumatic arthrosis of the left ankle.  Also 
submitted in May 2000 was a VA report of an X-ray examination 
of the left ankle, which revealed minimal osteoarthritis 
without fracture.  

In July 2000 the veteran submitted another letter from his 
private orthopedist dated in June 2000.  The letter stated 
the veteran had initially injured his ankle in the army and 
that the veteran now had eversion of the ankle and 
medialization of the ankle joint causing pain with 
ambulation.  

In August 2000 the veteran submitted a VA medical record 
dated in July 2000, which included diagnosis of degenerative 
joint disease of the left ankle.  

The RO received the veteran's notice of disagreement with the 
decision of the RO concerning his left ankle in November 
2000.  The veteran submitted his records of treatment from 
Dr. KAS, which included an impression of post traumatic left 
subtalar arthritis.  In December 2000 records, Dr. KAS stated 
that a computed tomography scan (CT) of the left ankle 
revealed an occult fracture at the far lateral aspect of the 
subtalar joint with some mild spurring medially.  Additional 
private medical records included a November 2000 CT scan of 
the left ankle and August 2000 bone scan.  February 2001 
records from Covenant Health System reveal the veteran 
underwent a left subtalar arthrodesis and local tibial bone 
graft.  

In April 2003 the veteran submitted additional VA treatment 
records and another letter from Dr. KAS.  He stated that all 
studies were consistent with posttraumatic arthritis of the 
hindfoot.  He stated the veteran's complaints and 
radiographic findings were consistent with the posttraumatic 
arthropathy of the subtalar joint, which was also consistent 
with his history of injury reported by the veteran.  He had 
reviewed the medical records that had been provided.  In his 
letter Dr. KAS did not indicate if he had reviewed the 
veteran's service medical records or identify the records he 
had reviewed.  

Upon a May 2003 VA examination, it was noted that the 
veteran's recent history was not included in the medical 
file.  The diagnosis was fused ankle on the left secondary to 
congenital pes planus valgus.  The examiner opined that the 
"pes planus valgus" of the left ankle was unrelated to his 
service and was not the origin of the complaints of pain in 
the left ankle and, therefore, it was less likely than not 
that the military duty was responsible for the origin of his 
disability.  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2003).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) 
(2003).  

Except in the case of a Substantive Appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302 (2003).  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  38 C.F.R. § 3.156(a) (2003) provides as 
follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the decision in Hodge.  

Analysis.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(overruled on other grounds).  The RO denied service 
connection for a left ankle disorder in July 1987, the 
veteran did not indicate disagreement with that decision 
within one year of the date he was notified his claim was 
denied.  In October 1999 the RO denied the veteran's 
application to reopen his claim for service connection for a 
left ankle disorder.  It is not until November 2000 that the 
veteran submitted a notice of disagreement with the RO 
decision denying his application to reopen his claim.  The 
notice of disagreement was received more than one year from 
the date of the October 1999 letter that notified the veteran 
the RO had denied his request to reopen his claim.  For that 
reason the October 1999 rating decision became final.  38 
C.F.R. §§ 3.104, 20.1103 (1999).  

The October 1999 rating decision is the last final 
disallowance of the veteran's claim.  The evidence in the 
claims folder in October 1999 included only the service 
medical records noting complaints of left ankle pain, VA 
records in 1999 again noting left ankle pain, and private 
treatment records from July 1998 through January 1999 noting 
treatment for cellulitis of the left ankle.  

Subsequently, the veteran submitted both VA and private 
records of diagnosis of degenerative joint disease of the 
left ankle, and an opinion of his private orthopedist that 
his current left ankle disorder began in service.  

The evidence submitted since October 1999 includes medical 
evidence of current diagnosis of a left ankle disorder and a 
link between such and service.  Prior to October 1999 there 
was no competent evidence of a current diagnosis or the 
claimed nexus to service. 

The evidence submitted by the veteran since October 1999 is 
new as it is not cumulative or redundant of evidence already 
in the claims folder.  The new evidence is also material to 
the issue of service connection as it provides competent 
evidence of a current diagnosis of a left ankle disorder and 
of a nexus between the such and service, albeit without the 
benefit of a review of the relevant evidence in the claims 
file.  The Board finds that this medical evidence, when 
considered with the service medical records noting repeated 
complaints of left ankle pain, is so significant that it must 
be considered in order to fairly adjudicate the veteran's 
claim.  38 C.F.R. § 3.156.  

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for a left ankle 
disorder.  


ORDER

As new and material evidence has been received, the veteran's 
claim for service connection for a left ankle disorder is 
reopened.  


REMAND

Since the RO failed to reopen the veteran's claim for service 
connection for a left ankle disability, in view of the Board 
decision above, this case must be remanded for the RO to 
adjudicate the claim on the merits.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The Board has also concluded after reviewing the claims 
folder that additional development of his claim is required.  
A review of the letters from the veteran's private 
orthopedist and the May 2003 VA examination report and 
opinion indicates  that neither clinician reviewed the 
veteran's relevant medical records in their entirety.  Dr. 
KAS related the veteran's left ankle disorder to the events 
in service as "reported" by the veteran.  There is nothing 
in his letter which indicates if he reviewed the veteran's 
service medical records.  It was noted in the VA examination 
report of May 2003 that the veteran's recent medical history 
was not in the claims folder.  There was no indication that 
the November 2000 CT scan of the left ankle or August 2000 
bone scan report were reviewed.  In addition, the opinion of 
the VA examiner refers to "pes planus valgus" of the left 
ankle; recent medical evidence shows a current diagnosis of 
degenerative joint disease and fracture of the subtalar joint 
which necessitated arthrodesis of the left ankle.  The 
opinion of the VA examiner does not address the etiology of 
those disorders.  Under these circumstances, it is the 
Board's judgment that an examination and competent medical 
opinion based on a complete review of his medical history is 
warranted.  The Board also finds that such an evaluation 
should be performed by a specialist in orthopedics.

The RO should also ensure compliance with the duty to assist, 
documentation and notification requirements set forth in the 
VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  

Further, the RO should note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, 
345 F. 3d 1334 (Fed. Cir. 2003).  



Accordingly, the case is REMANDED for the following 
development:

1.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for a left ankle disorder 
since his separation from the service.  
After securing the necessary releases, 
the RO should obtain all records that are 
not already in the claims folder.  

2.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on his 
claims.  The RO should further take any 
necessary measure to reconcile 
adjudication of this case with the 
holding of the Federal Circuit in 
Paralyzed Veterans of America (PVA), et 
al. v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  

3.  The RO should arrange for the veteran 
to be afforded a VA examination by an 
orthopedic physician, to determine if the 
veteran's current left ankle disability, 
to include any residuals of a fracture of 
the left ankle and  degenerative joint 
disease, began during or is causally 
linked to service.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner is asked to indicate in his 
report if he reviewed the claims folder 
and any available medical records.  

The examiner is asked to specifically 
review the veteran's service medical 
records, including November 1960 X-rays 
of the feet; the narrative summary from 
the December 1960 to January 1961 
hospitalization at Walter Reed, including 
a history of slight swelling along the 
left medial malleolus in October 1960 and 
findings on a December 1960 examination 
of the lower extremities; and February 
1961 X-rays of the feet.  The physician 
should also review the relevant post-
service medical evidence, to include a 
July 1998 bone scan of the left leg, a 
July 1998 magnetic resonance imaging of 
the left foot,  a July 1998 CT scan of 
the left ankle,  treatment records and 
statements from Dr. T. Bryan Smitherman,  
a July 2000 VA diagnosis of degenerative 
joint disease of the left ankle, a 
November 2000 CT scan of the left ankle, 
an August 2000 bone scan of the left 
ankle, and records from the Covenant 
Health System, including a report of a 
left subtalar arthrodesis performed in 
February 2001.  

After reviewing the claims file, 
obtaining a medical history, the clinical 
examination, and any tests that are 
deemed necessary, the examiner is asked 
to opine whether it is at least as likely 
as not (50 percent or more likelihood) 
that any left ankle disability that is 
currently present, to include residuals 
of a fracture and  degenerative joint 
disease diagnosed in November 2000, began 
during or is causally linked to any 
incident of service, to include trauma.  
The examiner is also asked to provide a 
rationale for any opinion expressed.  

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.  

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim for service 
connection for left ankle disorder on the 
merits.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 





 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



